              Case 2:18-cv-02527 Document 1 Filed 10/02/18 Page 1 of 8




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,

                               Plaintiff,

               v.                                                   Civil No. 18-2527

NATHAN D. SMITH; AMBER R. SMITH, a/k/a
AMBER ROSE WILKERSON; KANSAS
HOUSING RESOURCES CORPORATION; and
STATE OF KANSAS, KANSAS DEPARTMENT
OF REVENUE,

                               Defendants.

                                            COMPLAINT

       COMES NOW the United States of America, by Stephen R. McAllister, United States

Attorney for the District of Kansas, and Christopher Allman, Assistant United States Attorney,

and for its cause of action alleges:

       1.      This is a civil action for foreclosure of a Mortgage brought by the United States of

America under the provisions of 28 U.S.C. § 1345.

       2.      Service may be made upon the Defendants in the following manner:

               a.      Defendant Nathan D. Smith may be served by delivering a copy of the

                       Summons and Complaint to him at 337 Vine Street, Burlington, Colorado

                       80807, within the jurisdiction of this Court. This Defendant may be

                       considered within the jurisdiction of the Court pursuant to the long-arm

                       statute, K.S.A. § 60-308(b).
             Case 2:18-cv-02527 Document 1 Filed 10/02/18 Page 2 of 8




               b.      Defendant Amber R. Smith, a/k/a Amber Rose Wilkerson, may be served

                       by delivering a copy of the Summons and Complaint to her at 216 Main

                       Street, Waldo, Kansas 67673, within the jurisdiction of this Court.

               c.      Defendant Kansas Housing Resources Corporation may be served by

                       delivering a copy of the Summons and Complaint to its’ Resident Agent

                       Ryan Vincent at 611 S. Kansas Avenue, Suite 300, Topeka, Kansas

                       66603-2803, within the jurisdiction of this court.

               d.      Defendant State of Kansas, Kansas Department of Revenue may be

                       served, pursuant to K.S.A. § 60-304(d)(5), by delivering a copy of the

                       Summons and Complaint to the Kansas Attorney General, Derek K.

                       Schmidt at 120 SW 10th Ave., 2nd Floor,Topeka, Kansas 66612.

       3.      Defendants Nathan D. Smith and Amber R. Smith, a/k/a Amber Rose Wilkerson,

executed and delivered to Plaintiff, acting through the Rural Housing Service, United States

Department of Agriculture, a promissory note on July 6, 2009, in which they promised to pay

Plaintiff the principal amount of $102,000.00, together with interest thereon at the rate of 4.6250

percent (4.6250%) per annum on the unpaid balance. As consideration for this note, Plaintiff

made a Rural Housing loan to Defendants Nathan D. Smith and Amber R. Smith, a/k/a Amber

Rose Wilkerson, pursuant to the provisions of Title V of the Housing Act of 1949 (42 U.S.C.

§ 1471, et seq.). A true and correct copy of the Promissory Note is attached as Exhibit A.

       4.      To secure the payment of the indebtedness, Defendants Nathan D. Smith and

Amber R. Smith, a/k/a Amber Rose Wilkerson did, on July 6, 2009, execute and deliver a

purchase-money security interest in the form of a real estate mortgage upon certain real estate

located in Finney County, Kansas, within the jurisdiction of this Court, described as:



                                                 2
             Case 2:18-cv-02527 Document 1 Filed 10/02/18 Page 3 of 8




               Lot Thirteen (13), Block Thirteen (13), Barber Addition to the City
               of Holcomb, Finney County, Kansas. Except all oil, gas and/or
               minerals.

        5.     This real estate mortgage was filed for record on July 7, 2009, in the office of the

Register of Deeds of Finney County, Kansas, in Book 290 at Page 444. A true and correct copy

of the Mortgage is attached as Exhibit B.

        6.     Pursuant to the Housing Act of 1949, as amended, 42 U.S.C. ' 1490a, and the

implementing regulations, 7 C.F.R. 3550.162, the Real Estate Mortgage also secures the

recapture of interest credit or subsidy granted to Defendants Nathan D. Smith and Amber R.

Smith, a/k/a Amber Rose Wilkerson. The total amount of interest credit or subsidy subject to

recapture is $10,747.62, such amount to be recovered in rem only, and only after recovery of the

principal (including advances and other recoverable costs) and accrued interest through the date

of any judgment. A copy of the Subsidy Repayment Agreement is attached as Exhibit C.

        7.     On December 27, 2015, (effective date December 6, 2015), Defendant Nathan D.

Smith, executed and delivered to Plaintiff, acting through the Rural Housing Service, United

States Department of Agriculture, a Reamortization Agreement, wherein the reamortized amount

(unpaid principal plus interest) became the principal debt of $121,379.95 with interest at 4.6250

percent per annum. A true and correct copy of the Reamortization Agreement is attached as

Exhibit D.

        8.     Plaintiff is the owner and holder of the liability and security documents as set out

above, attached as Exhibits A-D.

        9.     Defendants Nathan D. Smith and Amber R. Smith, a/k/a Amber Rose Wilkerson,

failed to pay Plaintiff installments of principal and interest when due in violation of the

provisions of the liability and security documents set out above. Plaintiff has elected to exercise



                                                  3
               Case 2:18-cv-02527 Document 1 Filed 10/02/18 Page 4 of 8




its option to declare the entire unpaid principal balance plus interest to be immediately due and

payable and has made demand for these amounts. No payment has been received.

         10.     Defendant Nathan D. Smith filed Chapter 7 bankruptcy in the United States

Bankruptcy Court for the District of Kansas in Case No. 6:16-11088. Defendant Nathan D.

Smith received a discharge on September 13, 2016. The agency’s debt was not reaffirmed.

         11.     The amount due on the promissory note and mortgage is principal in the amount

of $133,243.52 (including unpaid principal of $121,185.94, escrow replenish of $9,873.17,

agency title report fees of $250.00, caretaker fees of $1,855.00, and late fees of $79.41) as of

March 19, 2018; plus interest in the amount of $12,703.81 (including interest on principal of

$12,330.68 and interest on advances of $373.13) accrued to March 19, 2018; plus interest

accruing thereafter at the daily rate of $16.8737 (including daily interest on principal of $15.3558

and daily interest on advances of $1.5179) to the date of judgment; plus administrative costs of

$5.00 (including lis pendens filing fee of $5.00) pursuant to the promissory note and mortgage;

plus filing fees in the amount of $400.00 allowed pursuant to 28 U.S.C. § 2412(a)(2); plus

interest thereafter at the rate set forth in 28 U.S.C. § 1961; plus court costs and the costs of this

action presently and in the future incurred. Plaintiff also demands in rem judgment in the

amount of $10,747.62 for interest credit or subsidy subject to recapture; plus interest after the

date of judgment at the rate set forth in 28 U.S.C. § 1961; and foreclosure of all Defendants'

interests in the subject real estate.

         12.     No other action has been brought for recovery of these sums and no payment has

been received.

         13.     The Plaintiff has completed all loan servicing requirements of Title V of the

Housing Act of 1949, 42 U.S.C. § 1471, et seq.



                                                   4
              Case 2:18-cv-02527 Document 1 Filed 10/02/18 Page 5 of 8




        14.     The following Defendants may claim an interest in the real estate that is the

subject of this action:

                a.        Defendant Kansas Housing Resources Corporation may claim an interest

                          as a lien creditor pursuant to a mortgage in its favor dated July 6, 2009,

                          filed in the Finney County Office of Register of Deeds on July 7, 2009, in

                          Book 290 at Page 445.

                b.        Defendant State of Kansas, Kansas Department of Revenue may claim an

                          interest in the subject real estate pursuant to Tax Warrant issued in KDOR

                          case no. 15ST120.

        15.     The indebtedness due Plaintiff by Defendants Nathan D. Smith and Amber R.

Smith, a/k/a Amber Rose Wilkerson, is a first and prior lien on the property described above.

        16.     The interests of all Defendants are junior and inferior to the interests of Plaintiff

United States of America.

        17.     Less than one-third (1/3) of the original indebtedness secured by the mortgage

was paid prior to default.

        18.     The security real estate is abandoned.

        WHEREFORE, Plaintiff demands in rem judgment against Defendants Nathan D. Smith

and Amber R. Smith, a/k/a Amber Rose Wilkerson, for principal in the amount of $133,243.52

(including unpaid principal of $121,185.94, escrow replenish of $9,873.17, agency title report

fees of $250.00, caretaker fees of $1,855.00, and late fees of $79.41) as of March 19, 2018; plus

interest in the amount of $12,703.81 (including interest on principal of $12,330.68 and interest

on advances of $373.13) accrued to March 19, 2018; plus interest accruing thereafter at the daily



                                                    5
              Case 2:18-cv-02527 Document 1 Filed 10/02/18 Page 6 of 8




rate of $16.8737 (including daily interest on principal of $15.3558 and daily interest on advances

of $1.5179) to the date of judgment; plus administrative costs of $5.00 (including lis pendens

filing fee of $5.00) pursuant to the promissory note and mortgage; plus filing fees in the amount

of $400.00 allowed pursuant to 28 U.S.C. § 2412(a)(2); plus interest thereafter at the rate set

forth in 28 U.S.C. § 1961; plus court costs and the costs of this action presently and in the future

incurred.

        Plaintiff also demands foreclosure of all Defendants' interests in the subject real estate.

        Plaintiff further demands in rem judgment in the amount of $10,747.62 for interest credit

or subsidy subject to recapture; plus interest after the date of judgment at the rate set forth in 28

U.S.C. § 1961.

        Plaintiff further demands that its Mortgage be declared a first and prior lien on the real

estate described herein and that such advances as the Plaintiff may be authorized and required to

pay for insurance premiums, real estate taxes, title fees, or other costs necessary to protect the

security during the pendency of this proceeding be allowed as a first and prior lien on the

security.

        Plaintiff further demands that the United States of America be granted judgment

foreclosing its mortgage on the subject real property and the interests of all Defendants.

        Plaintiff further demands that the judgment granted the United States of America in the

Order and Judgment is the final judgment of this Court.

        Plaintiff further demands that all legal right, title and interest which the Defendants have

in the real estate be foreclosed, and the real estate be sold at public sale to the highest bidder, in

accordance with 28 U.S.C. §§ 2001-2003, inclusive, that the period of redemption should be

extinguished by this Court pursuant to the provisions of KSA § 60-2414(a), or in the alternative,



                                                   6
             Case 2:18-cv-02527 Document 1 Filed 10/02/18 Page 7 of 8




subject to a redemption period not to exceed three (3) months, pursuant to the provisions of

K.S.A. § 60-2414(m), and that the sale be subject to any unpaid real estate taxes, special

assessments and easements of record.

       Plaintiff further demands that it may bid up to the full amount due it at the time of the

sale without paying funds into the Court, which bid shall satisfy the requirement for a cash sale,

and that the sale proceeds be applied in the following order:

               (1)     Filing fees in the amount of $400.00 allowed pursuant to 28 U.S.C.
                       § 2412(a)(2);

               (2)     The costs of this action and the foreclosure sale;

               (3)     The interest accruing on Plaintiff=s in rem judgment;

               (4)     Plaintiff=s in rem judgment;

               (5)     The interest accruing on Plaintiff’s in rem judgment for interest
                       credit or subsidy subject to recapture;

               (6)     Plaintiff’s in rem judgment for interest credit or subsidy subject to
                       recapture; and,

               (7)     Any remaining balance should be held by the Clerk of the District
                       Court to await the Court’s further order.

       Plaintiff further demands that all right, title, and interest in and to the real estate of the

Defendants, and of all persons claiming by, through or under them be decreed to be junior and

inferior to the Plaintiff's Mortgage and be absolutely barred and foreclosed.

       Plaintiff further prays that, if the grantee named in the United States Marshal’s Deed, or

the grantee’s assigns, are denied possession of the real property, a Writ of Assistance issue out of

this Court to the United States Marshal for the District of Kansas, upon application of the grantee

or assigns, ordering and directing the United States Marshal to place the grantee or assign, in

full, complete, and peaceful possession of the real property.



                                                   7
             Case 2:18-cv-02527 Document 1 Filed 10/02/18 Page 8 of 8




                                                    Respectfully submitted,

                                                    STEPHEN R. MCALLISTER
                                                    United States Attorney
                                                    District of Kansas


                                                    s/ Christopher Allman
                                                    CHRISTOPHER ALLMAN
                                                    Assistant United States Attorney
                                                    Ks. S.Ct. No. 14225
                                                    500 State Avenue, Suite 360
                                                    Kansas City, Kansas 66101
                                                    PH: (913) 551-6730
                                                    FX: (913) 551-6541
                                                    Email: chris.allman@usdoj.gov
                                                    ELECTRONICALLY FILED
                                                            Attorneys for the Plaintiff


                              REQUEST FOR PLACE OF TRIAL

       The United States of America hereby requests that trial of the above-entitled matter be

held in the City of Kansas City, Kansas.



                                                    s/ Christopher Allman
                                                    CHRISTOPHER ALLMAN
                                                    Assistant United States Attorney




                                               8
Case 2:18-cv-02527 Document 1-1 Filed 10/02/18 Page 1 of 1




             INDEX OF EXHIBITS TO
          UNITED STATES OF AMERICA=S
                  COMPLAINT


              Exhibit A: Promissory Note

              Exhibit B: Mortgage

              Exhibit C: Subsidy Repayment Agreement

              Exhibit D: Reamortization Agreement
Case 2:18-cv-02527 Document 1-2 Filed 10/02/18 Page 1 of 4




              Exhibit A: Promissory Note
                            Case 2:18-cv-02527 Document 1-2 Filed 10/02/18 Page 2 of 4

/.
 :   (.
       ,
           .

     Fann RD 1940-16                                                                                                                    Fenn Approved
     (Rev. 7-05)                                                                                                                        0MB No. 0575-0172
                                                      UNITED STATES DEPARTMENT OF AGRICULTURE
                                                               RURAL HOUSING SERVICE

                                                                     PROMISSORY NOTE
     Type ofLoan SECTION 502                                                                                                           SATISFIED
                       -----------                                                                                 This _ _ day of                        ,20 _ _
      Lo an No. _ _      _ll!!!IIIIIL_____                                                                         United Stales of America
                                                                                                                   By: _ _ _ _ _ _ _ _ _ _ __
                                                                                                                   TiUe: _ _ _ _ _ _ _ _ _ _ __
     Date:          07/06                 20_0_9_ _
                                                                                                                   USDA, Rural Housing Services
     307 Oldweiler Dr
                                                                         (Property Address)
               _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , _F_i_n_ne-'y::......,_ _ _ _ _..,
     _H_o_l_co_mb                                                                                              _K_s_-.=....,.....,,----
                         (Clty or Town)                                               (County)                         (State)

     BORROWER'S PROMISE TO PAY. In return for a loan that I have received, I promise to pay to the order of the United
     States of America, acting through the Rural Housing Service (and its successors) ("Government")$ 102, ooo. oo
     (this amount is called "principal"),. plus lnteresl
     INTEREST. Interest will be charged on the unpaid principal until the full amount of the principal has been paid. I will pay
     Interest at a yearly rate of    4. 6250     %. The Interest rate required by this section Is the rate I will pay both before
     and after any default described below.
     PAYMENTS. I agree to pay principal and Interest using one of two alternatives Indicated below:

         I. Principal and Interest payments shall be temporarily deferred. The interest accrued to                    , __
     shall be added to the principal. The new principal and later accrued Interest shall be payable in 3 96 regular amortized
     installments on the dale indicated in the box below. I authorize the Government to enter the amount of such new principal
     here: $                        , and the amount or such regular Installments in the box below when such amounts have been
     determined. I agree lo pay principal and interest in installments as indicated in the box below.

        II. Payments shall not be deferred. I agree to pay principal and interest In                          _ __..3.,_95.......__ installments as indicated In
     the box below.
     I will pay principal and Interest by making a payment every month.
     I will make my monthly payment on the 6th day of each month beginning on                    August 6         • 200.9 and
     continuing for ....12.L months. I will make these payments every month until I have paid all of the principal and interest
     and any other charges described below that I may owe under this note. My monthly payments will be applied to Interest
     before principal. If on       July 6        , 2042 , I still owe amounts under this note, I will pay those amounts In full on
     that date, which ls called the "maturity date."
     My monthly payment will be $ _s....a....2........ 1_ _ _ _--'. I will make my monthly payment at J.JJ.s=.....,~i:u.....l.LI.J....1..i.a::~==:uL----I
                                                   1....
     noted on my bi 1 l j ng statement                                               or a different place if required by Iha Government.


     PRINCIPAL ADVANCES. If the entire principal amount of the loan is not advanced at the time or loan closing, the
     unadvanced balance of the loan will be advanced at my request provided the Government agrees to the advance. The
     Government must make the advance provided the advance is requested for an authorized purpose. Interest shall
     accrue on the amount of each advance beginning on the date of the advance as shown in the Record of Advances
     below. I authorize the Government to enter the amount and dale of the advance as shown In the Record of Advances
     below. I authorize the Government to enter the amount and date of such advance on the Record of Advances.

     HOUSING ACT OF 1949. This promissory note Is made pursuant to title V of the Housing Act of 1949. It Is for the type
     of loan indicated In the "Type of Loan" block at the top of this note. This note shall be subject to the present regulations
     of the Government and to its future regulations not Inconsistent with the express provisions of this note.

 According to the Paperwork Reduction Act of 1995, no pc:nons an: required to respond IO a collection of infonnation unless it displays a valid 0MB control
 nwnbcr. The valid 0MB control number for this infommtion collection is 0575-0172. The time required to complete this information collection is estimated lo
 average IS minutes per response, inc:luding the time for reviewing instructions, searching existing data soum:s, gathering and maintaining the data needed, and
 completing and reviewing the collection of infonnation.
                                                                                       1
                                                                                                                                              EXHIBIT - A
                   Case 2:18-cv-02527 Document 1-2 Filed 10/02/18 Page 3 of 4




                                                                                                  Account#

LATE CHARGES. If the Government has not received the full amount of any monthly payment by the end of 1s days
after the date it Is due, I will pay a late charge. The amount of the charge will be        4        percent of my overdue
payment of principal and interest. I will pay this charge promptly, but only once for each late payment.

BORROWER'S RIGHT TO PREPAY. I have the right to make payments of principal at any time before they are due.
A payment of principal only Is known as a "prepayment." When I make a prepayment, I will tell the Government in
writing that I am making a prepayment!

I may make a full prepayment or partial prepayment without paying any prepayment charge. The Government will use
all of my prepayments to reduce the amount of principal that I owe under this Note. If I make a partial prepayment, there
will be no changes in the due date or in the amount of my monthly payment unless the Government agrees in writing to
those changes. Prepayments will be applied to my loan in accordance with the Government's regulations and
accounting procedures In effect on the date of receipt of the payment.
ASSIGNMENT OF NOTE. I understand and agree that the Government may at any time assign this note without my
consent. If the Government assigns the note I will make my payments to the assignee of the note and In such case
the term "Government" will mean the assignee.

CREDIT ELSEWHERE CERTIFICATION. I certify to the Government that I am unable to obtain sufficient credit
from other sources at reasonable rates and terms for the purposes for which the Government is giving me this loan.

USE CERTIFICATION. I certify to the Government that the funds I am borrowing from the Government will only be
used for purposes authorized by the Government.

LEASE OR SALE OF PROPERTY. If the property constructed, improved, purchased, or refinanced with this loan Is (1)
leased or rented with an option to purchase, (2) leased or rented without option lo purchase for 3 years or longer, or (3)
is sold or title is otherwise conveyed, voluntarily or Involuntarily, the Government may at its option declare the entire
remaining unpaid balance of the loan immediately due and payable. If this happens, I will have to Immediately pay off
the entire loan.

REQUIREMENT TO REFINANCE WITH PRIVATE CREDIT. I agree to periodically provide the Government with
Information the Government requests about my financial situation. If the Government determines that I can get a loan
from a responsible cooperative or private credit source, such as a bank or a credit union, at reasonable rates and terms
for similar purposes as this loan, at the Government's request, I will apply for and accept a loan In a sufficient amount to
pay this note In full. This requirement does not apply to any cosigner who signed this note pursuant to section 502 of the
Housing Act of 1949 to compensate for my lack of repayment ability.
SUBSIDY REPAYMENT AGREEMENT. I agree to the repayment (recapture) of subsidy granted in the form of
payment assistance under the Government's regulations.

CREDIT SALE TO NON PROGRAM BORROWER. The provisions of the paragraphs entitled "Credit Elsewhere
Certification" and "Requirement to Refinance with Private Credit" do not apply if this loan Is classified as a
nonprogram loan pursuant to section 502 of the Housing Act of 1949.

DEFAULT. If I do not pay the full amount of each monthly payment on the dale it is due, I will be in default. If I am in
default the Government may send me a written notice telling me that if I do not pay the overdue amount by a certain date,
the Government may require me to Immediately pay the full amount of the unpaid principal, all the interest that I owe, and
any late charges. Interest will continue to accrue on past due principal and Interest. Even if, at a time when I am in
default, the Government does not require me to pay Immediately as described in the preceding sentence, the Government
will still have the right to do so if I am in default at a later date. If the Government has required me to immediately pay in
full as described above, the Government will have the right to be paid back by me for all of its costs and expenses In
enforcing this promissory note to the extent not prohibited by applicable law. Those expenses Include, for example,
reasonable attorney's fees.




                                                               2
                                    Case 2:18-cv-02527 Document 1-2 Filed 10/02/18 Page 4 of 4


'   •   •       Iii   •




                                                                                                                  Account#       1111111111111
            NOTICES. Unless applicable law requires a different method, any notice that must be given to me under this note will be
            given by delivering It or by mailing it by first class mail to me at the property address listed above or at a different address if
            I give the Government a notice of my different address. Any notice that must be given to the Government will be given by
            mailing it by first class mall to the Govemmenl al USDA Rural Housing Service, c / o Customer Service Branch
              Poet Off ice Box 6 6 BB 9 , st . Lou i a , MO 6316 6                    , or at a different address if I am given a notice of that
            different address.

            OBLIGATIONS OF PERSONS UNDER THIS NOTE. If more than one person signs this note, each person is fully and
            personally obligated to keep all of the promises made in this note, Including the promise to pay the fu11 amount owed.
            Any person who ls a guarantor, surety, or endorser of this note is also obligated to do these things. The Government
            may enforce its rights under this note against each person Individually or against all of us together. This means that any
            one of us may be required to pay all of the amounts owed under this note. The term "Borrower'' shall refer to each
            person signing this note.

            WAIVERS. I and any other person who has obligations under this note waive the rights of presentment and notice of
            dishonor. "Presenlment" means the right to require the Government to demand payment of amounts due. "Notice of
            dishonor" means the right to require the Government to give notice to other persons that amounts due have not been paid.

            WARNING: Failure to fully disclose accurate and truthful financial lnfonnatlon In connection with my loan
            application may result In the termination of program assistance currently being received, and the denial of
            future federal assistance under the Department of Agriculture's Debarment regulations, 7 C.F.R. part 3017.

                          ;{)~i            J. /
            _...E....;:::;.c.~.s,o1~1:1L.--~e:z.1Z1::111i:Cir.:...----
                                   Borrower Nathan D Smith
                                                          Seal                      :J...., Lho,c ~ u.,..J?u
                                                                                                 O:ower Amber R smfth
                                                                                                                              ""'
            - - - - - - - - - - - - - - - Seal                                      - - - - - - - - - - - - - - - Seal
                       Borrower                                                                Borrower




            I                                                       RECORD OF ADVANCES                                                           I
                          AMOUNT                  DATE                     AMOUNT        DATE           AMOUNT                   DATE
            '1' s                                                    fR\ S                        ,(IS) S
            (2\$                                                     (9)   s                      l(l6) S
            (3)       s                                            (IO )S                         l(l7) $
            (4)       $                                            (11)    s                       (18) $
            ('i\'I:                                                (12\ s                          'l9)S
            ((il      s                                            (13) S                          (20) S
            (7) $                                                  (14) $                          (21) S

            I                                                                                     TOTAL     s                                    I




                                                                                    3
Case 2:18-cv-02527 Document 1-3 Filed 10/02/18 Page 1 of 7




                  Exhibit B: Mortgage
I   I                         Case 2:18-cv-02527 Document 1-3 Filed 10/02/18 Page 2 of 7

                                                         [ . t e of Kansas , Finney Co u n ( S S .
                                                         This instrument was filed for Record
                                                         07/07/2009 at 11:58 AM
                                                         & recorded in Book 0290 on Pa ge 444
                                                         Fees: $28.00
                                                         2oori°a3}-~b.d~                                                                                                     290               444
                                                         ULRtK~LAPP IN'
                                                         FINNEY COUNTY REGISTER OF DEE DS



                                                                                                                                                                                  \/DATA ENTRY
                                                                                                                                                                                 v1AND1NDEX
        Fonn RD 3550· 14 KS                                                                                                                                 Fonn Approved
        (9·00)                                                                                                                                              0MB No. 0575·0172
                                                                      United States Department of Agriculture
                                                                              Rural Housing Service

                                                                     MORTGAGE FOR KANSAS
        THIS MORTGAGE ("Security Instrument") is made on                                                                                      July 6 ,2009                • fDat~J
        The mortgagor is Nathan D Smith & Amber R Smith, husband & wife
                                                                                                                        ("Borrower"),
        This Security Instrument is given to the United States of America acting through the Rural Housing Service or successor agency,
        United States Department of Agriculture ("Lender"), whose address is Rural Housing Service, c/o Centralized Servicing Center,
        United States Department of Agriculture, P.O. Box 66889, St. Louis, Missouri 63166.

        Borrower is indebted to Lender under the following promissory notes and/or assumption agreements (herein collectively called
        "Note") which have been executed or assumed by Borrower and which provide for monthly payments, with the full debt, if not
        paid earlier, due and payable on the maturity date:

        Date of Instrument                                         Principal Amount                                             Maturity Date
         July 6, 2009                                               $102,000.00                                                 July 6, 2042

        This Security Instrument secures to Lender: (a) the repayment of the debt evidenced by the Note, with interest, and all renewals,
        extensions and modifications of the Note: (b) the payment of all other sums, with interest, advanced under paragraph 7 to protect
        the property covered by this Security Instrument; (c) the performance of Borrower's covenants and agreements under this
        Security Instrument and the Note, and (d) the recapture of any payment assistance and subsidy which may be granted to the
        Borrower by the Lender pursuant to 42 U,S,C. §§ 1472(g) or 1490a. For this purpose, Borrower does hereby mortgage, grant,
        and convey to Lender the following described property located in the County of
                              Finney                               , State of Kansas



                        Lot Thirteen (13), Block Thirteen (13), Barber Addition to the City of Holcomb, Finney County,
                        Kansas. Except all oil, gas and/or minerals.


                                                                                                                 ecenVE\\
                                                                                                                     JUL l O2009                      ij
                                                                                                                ~1;         -      -- .


        Accnn/l11g la the Popcnt'Orlr. Reduc1/m1 ,lcl 1,f l99S, ,,,, pcr.<IJlt• are rtqulrtd lu rr.<pm11l 11> u cul/,:c1/m1 ,ifi1if,m11u1/011 ,mle.tt it dbpluy.f u ,•a/id 0MB cimlro/ number
         11,e >'Ultd Oli,ffl ctmtru/ 11u111her for 11,i.< /1if,m11at/1J11 c,11/ec·tl,m l, ns-s.ari. 11,e 1in1e required lo c1m1ple1,: lhls i1ift1m1u1/1111 cull,:c//1111 I.< e.,1/111u1ed 111 u,-eruge IS
        n,i11111e., per re.,pome, /11clud/11g lhe lime fur re,·iewi11g lmln1cl/mt,• .,e11rchl11g ai,1i11i: du/11 .m11rce.,, ga1heri1111 u111l 111uinlai11ing /he data 11eetk,I. wrd cu111pltll11g uruJ
        rr:1·iewi11g the c11/lecli1m uf i1!fim11ulim1.


                                                                                                                                                                                      Page 1 of6



                                                                                                                                                                           EXHIBIT - B
'   .                  Case 2:18-cv-02527 Document 1-3 Filed 10/02/18 Page 3 of 7
                                             (


                                                                                                 290 444
        which has the address of                 307 Oldweiler Dr                              Holcomb
                                                      (Street)                                    (City}
                                   67851-9758
        Kansas                       (ZIP(            ("Property Address");
             TOGETHER WITH all the improvements now or hereafter erected on the property, and all easements,
        appurtenances, and fixtures which now or hereafter are a part of the property. All replacements and additions shall
        also be covered by this Security Instrument. All of the foregoing is referred to in this Security Instrument as the
        "Property."
            BORROWER COVENANTS that Borrower is lawfully seised of the estate hereby conveyed and has the right
        to grant and convey the Property and that the Property is unencumbered, except for encumbrances of record.
        Borrower warrants and will defend generally the title to the Property against all claims and demands, subject to any
        encumbrances of record.
            THIS SECURITY INSTRUMENT combines uniform covenants for national use and non-uniform covenants
        with limited variations by jurisdiction to constitute a uniform security instrument covering real property.
             UNIFORM COVENANTS. Borrower and Lender covenant and agree as follows:
             l. Payment of Principal and Interest; Prepayment and Late Charges. Borrower shall promptly pay when
        due the principal of and interest on the debt evidenced by the Note and any prepayment and late charges due under
        the Note.
             2. Funds for Taxes and Insurance. Subject to applicable law or to a written waiver by Lender, Borrower
        shall pay to Lender on the day monthly payments are due under the Note, until the Note is paid in full, a sum
        ("Funds") for: (a) yearly taxes and assessments which may attain priority over this Security Instrument as a lien on
        the Property; (b) yearly leasehold payments or ground rents on the Property, if any; (c) yearly hazard or property
        insurance premiums; and (d) yearly flood insurance premiums, if any. These items are called "Escrow Items."
        Lender may, at any time, collect and hold Funds in an amount not to exceed the maximum amount a lender for a
        federally related mortgage loan may require for Borrower's escrow account under the federal Real Estate Settlement
        Procedures Act of 1974 as amended from time to time, 12 U.S.C. § 2601 et seq. ("RESPA"), unless another law or
        federal regulation that applies to the Funds sets a lesser amount. If so, Lender may, at any time, collect and hold
        Funds in an amount not to exceed the lesser amount. Lender may estimate the amount of Funds due on the basis of
        current data and reasonable estimates of expenditures of future Escrow Items or otherwise in accordance with
        applicable law.
             The Funds shall be held by a federal agency (including Lender) or in an institution whose deposits are insured
        by a federal agency, instrume.ntality, or entity. Lender shall apply the Funds to pay the Escrow Items. Lender may
        not charge Borrower for holding and applying the Funds, annually analyzing the escrow account, or verifying the
        Escrow Items, unless Lender pays Borrower interest on the Funds and applicable law permits Lender to make such a
        charge. However, Lender may require Borrower to pay a one-time charge for an independent real estate tax
        reporting service used by Lender in connection with this loan, unless applicable law provides otherwise. Unless an
        agreement is made or applicable law requires interest to be paid, Lender shall not be required to pay Borrower any
        interest or earnings on the Funds. Borrower and Lender may agree in writing, however, that interest shall be paid
        on the Funds. Lender shall give to Borrower, without charge, an annual accounting of the Funds, showing credits
        and debits to the Funds and the purpose for which each debit to the Funds was made. The Funds are pledged as
        additional security for all sums secured by this Security Instrument.
             If the Funds held by Lender exceed the amounts permitted to be held by applicable law, Lender shall account to
        Borrower for the excess funds in accordance with the requirements of applicable law. If the amount of the Funds
        held by Lender at any time is not sufficient to pay the Escrow Items when due, Lender may so notify Borrower in
        writing, and, in such case Borrower shall pay to Lender the amount necessary to make up the deficiency. Borrower
        shall make up the deficiency in no more than twelve monthly payments, at Lender's sole discretion.
             Upon payment in full of all sums secured by this Security Instrument, Lender shall promptly refund to
        Borrower any Funds held by Lender. If Lender shall acquire or sell the Property after acceleration under paragraph
        22, Lender, prior to the acquisition or sale of the Property, shall apply any Funds held by Lender at the time of
        acquisition or sale as a credit against the sums secured by this Security Instrument.
             3. Application of Payments. Unless applicable law or Lender's regulations provide otherwise, all payments
        received by Lender under paragraphs I and 2 shall be applied in the following order of priority: (1) to advances for
        the preservation or protection of the Property or enforcement of this lien; (2) to accrued interest due under the Note;

                                                                                                                   Page 2 of6
              Case 2:18-cv-02527 Document 1-3 Filed 10/02/18 Page 4 of 7
                               (                                                ( .
                                                                                        290 444
(3) to principal due under the Note; (4) to amounts required for the escrow items under paragraph 2; (5) to late
charges and other fees and charges.
      4. Charges; Liens. Borrower shall pay all taxes, assessments, charges, fines and impositions attributable to the
Property which may attain priority over this Security Instrument, and leasehold payments or ground rents, if any.
Borrower shall pay these obligations in the manner provided in paragraph 2, or if not paid in that manner, Borrower
shall pay them on time directly to the person owed payment. Borrower shall promptly furnish to Lender all notices
of amounts to be paid under this paragraph. If Borrower makes these payments directly, Borrower shall promptly
furnish to Lender receipts evidencing the payments.
      Borrower shall promptly discharge any lien which has priority over this Security Instrument unless Lender has
agreed in writing to such lien or Borrower: (a) agrees in writing to the payment of the obligation secured by the lien
in a manner acceptable to Lender; (b) contests in good faith the lien by, or defends against enforcement of the lien
in, legal proceedings which in the Lender's opinion operate to prevent the enforcement of the lien; or (c) secures
from the holder of the lien an agreement satisfactory to Lender subordinating the lien to this Security Instrument. If
Lender detennines that any part of the Property is subject to a lien which may attain priority over this Security
Instrument, Lender may give Borrower a notice identifying the lien. Borrower shall satisfy the lien or take one or
more of the actions set forth above within ten ( I 0) days of the giving of notice.
       Borrower shall pay to Lender such fees and other charges as may now or hereafter be required by regulations
of Lender, and pay or reimburse Lender for all of Lender's fees, costs, and expenses in connection with any full or
partial release or subordination of this instrument or any other transaction affecting the property.
       S. Hazard or Property Insurance. Borrower shall keep the improvements now existing or hereafter erected
on the Property insured against loss by fire, hazards included within the tenn "extended coverage" and any other
hazards, including floods or flooding, for which Lender requires insurance. This insurance shall be maintained in
the amounts and for the periods that Lender requires. The insurer providing the insurance shall be chosen by
Borrower subject to Lender's approval which shall not be unreasonably withheld. If Borrower fails to maintain
coverage described above, at Lender's option Lender may obtain coverage to protect Lender's rights in the Property
pursuant to paragraph 7.
       All insurance policies and renewals shall be in a form acceptable to Lender and shall include a standard
mortgagee clause. Lender shall have the right to hold the policies and renewals. If Lender requires, Borrower shall
promptly give to Lender all receipts of paid premiums and renewal notices. In the event of loss, Borrower shall give
prompt notice to the insurance carrier and Lender. Lender may make proof of loss if not made promptly by
Borrower.
       Unless Lender and Borrower otherwise agree in writing, insurance proceeds shall be applied to restoration or
repair of the Property damaged, if the restoration or repair is economically feasible and Lender's security is not
lessened. If the restoration or repair is not economically feasible or Lender's security would be lessened, the
insurance proceeds shall be applied to the sums secured by this Security Instrument, whether or not then due, with
any excess paid to Borrower. If Borrower abandons the Property, or does not answer within thirty (30) days a
notice from Lender that the insurance carrier has offered to settle a claim, then Lender may collect the insurance
proceeds. Lender may use the proceeds to repair or restore the Property or to pay sums secured by this Security
 Instrument, whether or not then due. The thirty (30) day period will begin when the notice is given.
       Unless Lender and Borrower otherwise agree in writing, any application of proceeds to principal shall not
extend or postpone the due date of the monthly payments referred to in paragraphs I and 2 or change the amount of
the payments. If after acceleration the Property is acquired by Lender, Borrower's right to any insurance policies
and proceeds resulting from damage to the Property prior to the acquisition shall pass to Lender to the extent of the
sums secured by this Security Instrument immediately prior to the acquisition.
       6. Preservation, Maintenance, and Protection or the Property; Borrower's Loan Application;
 Leaseholds. Borrower shall not destroy, damage or impair the Property, allow the Property to deteriorate, or
commit waste on the Property. Borrower shall maintain the improvements in good repair and make repairs required
 by Lender. Borrower shall comply with all Jaws, ordinances, and regulations affecting the Property. Borrower shall
 be in default if any forfeiture action or proceeding, whether civil or criminal, is begun that in Lender's good faith
judgment could result in forfeiture of the Property or otherwise materially impair the lien created by this Security
 Instrument or Lender's security interest. Borrower may cure such a default by causing the action or proceeding to
 be dismissed with a ruling that, in Lender's good faith detennination, precludes forfeiture of the Borrower's interest
 in the Property or other material impairment of the lien created by this Security Instrument or Lender's security
 interest. Borrower shall also be in default if Borrower, during the loan application process, gave materially false or
 inaccurate information or statements to Lender (or failed to provide Lender with any material infonnation) in
connection with the loan evidenced by the Note. If this Security Instrument is on a leasehold, Borrower shall
 comply with all the provisions of the lease. If Borrower acquires fee title to the Property, the leasehold and the fee
 title shall not merge unless Lender agrees to the merger in writing.
       7. Protection or Lenderts Rights in the Property. If Borrower fails to perform the covenants and agreements
 contained in this Security Instrument, or there is a legal proceeding that may significantly affect Lender's rights in
 the Property {such as a proceeding in bankruptcy, probate, for condemnation or forfeiture or to enforce laws or
 regulations), then Lender may do and pay for whatever is necessary to protect the value of the Property and Lender's
 rights in the Property. Lender's actions may include paying any sums .secured by a lien which has priority over this
 Security Instrument, appearing in court, paying reasonable attorneys' fees and entering on the Property to make

                                                                                                           Page 3 of6
.'                 Case 2:18-cv-02527 Document 1-3 Filed 10/02/18 Page 5 of 7
                                    (                                                  (
                                                                                                 290 444
     repairs. Although Lender may take action under this paragraph 7, Lender is not required to do so.
          Any amounts disbursed by Lender under this paragraph 7 shall become additional debt of Borrower secured by
     this Security Instrument. Unless Borrower and Lender agree to other terms of payment, these amounts shall bear
     interest from the date of disbursement at the Note rate and shall be payable, with interest, upon notice from Lender
     to Borrower requesting payment.
          8. Refinancing. If at any time it shall appear to Lender that Borrower may be able to obtain a loan from a
     responsible cooperative or private credit source, at reasonable rates and terms for loans for similar purposes,
     Borrower will, upon the Lender's request, apply for and accept such loan in sufficient amount to pay the note and
     any indebtedness secured hereby in full.
          9. Inspection. Lender or its agent may make reasonable entries upon and inspections of the Property. Lender
     shall give Borrower notice at the time of or prior to an inspection specifying reasonable cause for the inspection.
          10. Condemnation. The proceeds of any award or claim for damages, direct or consequential, in connection
     with any condemnation or other taking of any part of the Property, or for conveyance in lieu of condemnation, are
     hereby assigned and shall be paid to Lender. In the event of a total taking of the Property, the proceeds shall be
     applied to the sums secured by this Security Instrument, whether or not then due, with any excess paid to Borrower.
      In the event of a partial taking of the Property in which the fair market value of the Property immediately before the
     taking is equal to or greater than the amount of the sums secured by this Security Instrument immediately before the
     taking, unless Borrower and Lender otherwise agree in writing, the sums secured by this Security Instrument shall
     be reduced by the amount of the proceeds multiplied by the following fraction: (a) the total amount of the sums
     secured immediately before the taking, divided by (b) the fair market value of the Property immediately before the
     taking. Any balance shall be paid to Borrower. In the event of a partial taking of the Property in which the fair
     market value of the Property immediately before the taking is less than the amount of the sums secured hereby
     immediately before the taking, unless Borrower and Lender otherwise agree in writing or unless applicable law
     otherwise provides, the proceeds shall be applied to the sums secured by this Security Instrument whether or not the
     sums are then due.
          If the Property is abandoned by Borrower, or if, after notice by Lender to Borrower that the condemnor offers
     to make an award or settle a claim for damages, Borrower fails to respond to Lender within thirty (30) days after the
     date the notice is given, Lender is authorized to collect and apply the proceeds, at its option, either to restoration or
     repair of the Property or to the sums secured by this Security Instrument, whether or not then due. Unless Lender
     and Borrower otherwise agree in writing, any application of proceeds to principal shall not extend or postpone the
     due date of the monthly payments referred to in paragraphs I and 2 or change the amount of such payments.
           11. Borrower Not Released; Forbearance By Lender Not a Waiver. Extension of the time for payment or
     modification of amortization of the sums secured by this Security Instrument granted by Lender to Borrower and
     any successor in interest of Borrower shall not operate to release the liability of the original Borrower or Borrower's
     successors in interest. Lender shall not be required to commence proceedings against any successor in interest or
     refuse to extend time for payment or otherwise modify amortization of the sums secured by this Security Instrument
     by reason of any demand made by the original Borrower or Borrower's successors in interest. Any forbearance by
     Lender in exercising any right or remedy shall not be a waiver of or preclude the exercise of any right or remedy.
           12. Successors and Assigns Bound; Joint and Several Liability; Co-signers. The covenants and agreements
     of this Security Instrument shall bind and benefit the successors and assigns of Lender and Borrower, subject to the
     provisions of paragraph 16. Borrower's covenants and agreements shall be joint and several. Any Borrower who
     co-signs this Security Instrument but does not execute the Note: (a) is co-signing this Security Instrument only to
     mortgage, grant and convey that Borrower's interest in the Property under the terms of this Security Instrument; (b)
     is not personally obligated to pay the sums secured by this Security Instrument; and (c) agrees that Lender and any
     other Borrower may agree to extend, modify, forbear or make any accommodations with regard to the terms of this
     Security Instrument or the Note without that Borrower's consent.
           13. Notices. Any notice to Borrower provided for in this Security Instrument shall be given by delivering it or
     by mailing it by first class mail unless applicable law requires use of another method. The notice shall be directed
     to the Property Address or any other address Borrower designates by notice to Lender. Any notice to Lender shall
     be given by first class mail to Lender's address stated herein or any other address Lender designates by notice to
     Borrower. Any notice provided for in this Security Instrument shall be deemed to have been given to Borrower or
     Lender when given as provided in this paragraph.
           14. Governing Law; Severability. This Security Instrument shall be governed by federal law. In the event
     that any provision or clause of this Security Instrument or the Note conflicts with applicable law, such conflict shall
     not affect other provisions of this Security Instrument or the Note which can be given effect without the conflicting
     provision. To this end the provisions of this Security Instrument and the Note are declared to be severable. This
     instrument shall be subject to the present regulations of Lender, and to its future regulations not inconsistent with
     the express provisions hereof. All powers and agencies granted in this instrument are coupled with an interest and
     are irrevocable by death or otherwise; and the rights and remedies provided in this instrument are cumulative to
     remedies provided by law.
           15. Borrower's Copy. Borrower acknowledges receipt of one conformed copy of the Note and of this
     Security Instrument.
           16. Transfer of the Property or a Beneficial Interest in Borrower. If all or any part of the Property or any
     interest in it is leased for a term greater than three (3) years, leased with an option to purchase, sold, or transferred

                                                                                                                  Page 4 of 6
.   ~   . ' '                 Case 2:18-cv-02527 Document 1-3 Filed 10/02/18 Page 6 of 7
                                               (
                                                                                                  ( 290 444
                (or if a beneficial interest in Borrower is sold or transferred and Borrower is not a natural person) without Lender's
                prior written consent, Lender may, at its option, require immediate payment in full of all sums secured by this
                Security Instrument.
                      17. Nondiscrimination. If Borrower intends to sell or rent the Property or any part of it and has obtained
                Lender's consent to do so (a) neither Borrower nor anyone authorized to act for Borrower, will refuse to negotiate
                for the sale or rental of the Property or will otherwise make unavailable or deny the Property to anyone because of
                race, color, religion, sex, national origin, disability, age, or familial status, and (b) Borrower recognizes as illegal
                and hereby disclaims and will not comply with or attempt to enforce any restrictive covenants on dwelling relating
                to race, color, religion, sex, national origin, disability, age or familial status.
                      18. Sale or Note; Change or Loan Servicer. The Note or a partial interest in the Note (together with this
                Security Instrument) may be sold one or more times without prior notice to Borrower. A sale may result in a change
                in the entity (known as the "Loan Servicer") that collects monthly payments due under the Note and this Security
                Instrument. There also may be one or more changes of the Loan Servicer unrelated to a sale of the Note. If there is
                a change of the Loan Servicer, Borrower will be given written notice of the change in accordance with paragraph 13
                above and applicable law. The notice will state the name and address of the new Loan Servicer and the address to
                which payments should be made.
                      19. Uniform Federal Non-Judicial Foreclosure. If a unifonn federal non-judicial foreclosure law applicable
                to foreclosure of this security instrument is enacted, Lender shall have the option to foreclose this instrument in
                accordance with such federal procedure.
                      20. Hazardous Substances. Borrower shall not cause or pennit the presence, use, disposal, storage, or release
                of any hazardous substances on or in the Property. The preceding sentence shall not apply to the presence, use, or
                storage on the Property of small quantities of hazardous substances that are generally recognized to be appropriate
                to nonnal residential uses and to maintenance of the Property. Borrower shall not do, nor allow anyone else to do,
                anything affecting the Property that is in violation of any federal, state, or local environmental law or regulation.
                      Borrower shall promptly give Lender written notice of any investigation, claim, demand, lawsuit or other action
                by any governmental or regulatory agency or private party involving the Property and any hazardous substance or
                environmental law or regulation of which Borrower has actual knowledge. If Borrower learns, or is notified by any
                governmental or regulatory authority, that any removal or other remediation .o f any hazardous substance affecting
                the Property is necessary, Borrower shall promptly take all necessary remedial actions in accordance with applicable
                environmental law and regulations.
                      As used in this paragraph "hazardous substances" are those substances defined as toxic or hazardous substances
                by environmental law and the following substances: gasoline, kerosene, other flammable or toxic petroleum
                 products, toxic pesticides and herbicides, volatile solvents, materials containing asbestos or fonnaldehyde, and
                 radioactive materials. As used in this paragraph, "environmental law" means federal laws and regulations and laws
                 and regulations of the jurisdiction where the Property is located that relate to health, safety or environmental
                 protection.
                      21. Cross Collateralization. Default hereunder shall constitute default under any other real estate security
                 instrument held by Lender and executed or assumed by Borrower, and default under any other such security
                 instrument shall constitute default hereunder.
                    NON-UNIFORM COVENANTS. Borrower and Lender further covenant and agree as follows:
                     22. SHOULD DEFAULT occur in the perfonnance or discharge of any obligation in this instrument or
                secured by this instrument, or should the parties named as Borrower die or be declared incompetent, or should any
                one of the parties named as Borrower be discharged in bankruptcy or declared an insolvent, or make an assignment
                for the benefil of creditors, Lender, at its option, with or without notice may: (a) declare the enlirc amount unpaid
                under the note and any indebtedness to Lender hereby secured immediately due and payable, (b) for the account of
                Borrower incur and pay reasonable expenses for repair or maintenance of and take possession of, operate or rent the
                property, (c) upon application by it and production of this instrument, without other evidence and without notice of
                hearing of said application, have a receiver appointed for the property, with the usual powers of receivers in like
                cases, (d) foreclose this instrument as provided herein or by law, and (e) enforce any and all other rights and
                remedies provided herein or by present or future laws.
                     23. The proceeds of foreclosure sale shall be applied in the following order to the payment of: (a) costs and
                expenses incident to enforcing or complying with the provisions hereof, (b) any prior liens required by law or a
                competent court to be so paid, (c) the debt evidenced by the note and all indebtedness to Lender secured hereby,
                (d) inferior liens of record required by law or a competent court to be so paid, (e) at Lender's option, any other
                indebtedness of Borrower owing to Lender, and (f) any balance to Borrower. At foreclosure or other sale of all or
                any part of the property, Lender and its agents may bid and purchase as a stranger and may pay Lender's share of
                the purchase price by crediting such amount on any debts of Borrower owing to Lender, in the order prescribed
                above.
                     24. Borrower agrees that Lender will not be bound by any present or future State laws, (a) providing for
                valuation, appraisal, homestead or exemption of the property, (b) prohibiting maintenance of an action for a
                deficiency judgment or limiting the amount thereof or the time within which such action must be brought, (c)
                prescribing any other limitations, or (d) limiting the conditions which Lender may by regulation impose, including
                the interest rate it may charge, as a condition of approving a transfer of the property to a new Borrower. Borrower

                                                                                                                             Page 5 of6
. '   .                  Case 2:18-cv-02527 Document 1-3 Filed 10/02/18 Page 7 of 7
                                           (                                                   (
                                                                                                   290 444
          expressly waives the benefit of any such State laws. Borrower hereby relinquishes, waives, and conveys all rights
          inchoate or consummate, of descent, dower and curtesy.
               25. Riders to this Security Instrument. If one or more riders are executed by Borrower and recorded
          together with this Security Instrument, the covenants and agreements of each rider shall be incorporated into and
          shall amend and supplement the covenants and agreements of this Security Instrument as if the rider(s) were a part
          of this Security Instrument. [Check applicable box]
               D Condominium Rider               D Planned Unit Development Rider            D Other(s) [specify]

              BY SIGNING BELOW, Borrower accepts and agrees to the terms and covenants contained in pages I through
          6 of this Security Instrument and in any rider executed by Borrower and recorded with this Security Instrument


                                                                            . . ..J.. . . .1
                                                                                           .. ~----~
                                                                                              ..     ~OCff-
                                                                                                        ....,____ _          [SEAL]
                                                                             Nathan D Smith        ~wer

                                                                                          A"""""""
                                                                            ~o!IA.t~~~'--:,·~ ~:.uA~--'---~=-_[SEAL]
                                                                             Amb~~orrower

          STATE OF KANSAS
                                                                                      ACKNOWLEDGMENT
          COUNTY OF                  Finney



              On this _ __,.6-thL..-___ day of _ _ _..,.J..._uJ..,_y_ _ _ _ _ __.2..,0...0.....9___, before me,,_ _ _ _ _ _ __
          _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __.-ersonally appeared._ _ _ _ _ _ _ _ _ _ _ __

          _ _ _ _ _ _N
                     _ ath
                        _ an~ D_S...m
                                    '"""""
                                       ith;.;.__ _ _ _ _and _ _ _ _ ____;;.A..:.;m
                                                                                 ~be""r....cR..c...
                                                                                                S;,.,
                                                                                                    m_it;.h'
                                                                                                          ;. ; " - - - - - - - - - - -
          who acknowledged that -~•-be...)'.____ executed the foregoing instrument as _ _....
                                                                                         t b...e...
                                                                                                ir___ voluntary act
          and deed.

                                 ~   NOTARY PU!lLIC - State ol Kansas
                             ~~..:l,.         ANN McDOWELL
          [SEAL]            ~'.,i.d!l. My A~•it Exp


          My appointment expires     fg/l}...C/-;;2/JJ;!}




                                                                                                                           Page 6 of6
Case 2:18-cv-02527 Document 1-4 Filed 10/02/18 Page 1 of 3




       Exhibit C: Subsidy Repayment Agreement
                                 Case 2:18-cv-02527 Document 1-4 Filed 10/02/18 Page 2 of 3

....   .   \.   ~




                    Fonn RD JSS0-12                                United States Department of Agriculture                                        Fann Approved
                    {Rev. 9·06)                                             Rural Housing Service                                            0MB No. OS7S-0172

                                                                                                                                         Account        #11111111
                                                                SUBSIDY REPAYMENT AGREEMENT
                    Only one agreement should be executed by the subject bomJWer for the subject property. The agreement is completed at the
                    closing of the first Agency loan to the borrower regardless of whether or not they qualify for payment assistance at that time.

                    I. As required under section 521 of the Housing Act of 1949 (42 U.S.C. 1490a), subsidy received in accordance with a loan
                    under section S02 of the Housing Act of 1949 is repayable to the Government upon the disposition or nonoccupancy of the
                    security property. Deferred mortgage payments arc included as subsldy under this agreement

                    2. When l fail to occupy or transfer title to my home, recap~ is due. If [ refinance or otherwise pay in full without transfer
                    of title and continue to occupy the property, the amount of recapture will be calculated but; payment ofrec11pture can be
                    deferred, interest free, until the property is subsequently sold or vacated. If deferred, the Government mortgage can be
                    subordinated but will not be released nor the promissory note satisfied until the Government is paid in full. 1n situations
                    where deferment of recapture is an option, recapture will be discounted 25% if paid in full at time of settlement.

                    3. Calculating Original Equity.
                    For Self-Help !01111s, the market value is the appraised value as determined at the time ofloan approval/obligation, which is
                    subject to completion per plans and specifications. If the house is not ultimately furnished under the Self-Help program, an
                    amended agreement using the market value definition for all other transactions as outlined below must be completed.

                    For all other transactions, the market value is the lower of the:
                            Sales price, construction/rehabilitation cost, or total of these costs, whichever is applicable
                            OR
                            Appraised value as determined at the tlme of loan approval/obligation.

                    lfthe applicant owns the building site free and clear or ifan existing non-Agency debt on the site without a dwelling will not
                    be refinanced with Agency funds, the market value wi11 be the lower of the appraised value or the construction cost plus the
                    value of the site.

                    Market value of property located at:
                    307 Oldweiler Dr
                    Holcomb, KS 67851 • 9758                                               S 120,000.00


                    Less Prior Liens                                                       S                      Held by
                                                                                           $                      Held by
                                                                                                                            ---------------
                    Less Subordinate Affordable Housing Products                           $   18,000.00          Held
                                                                                                                            ---------------
                                                                                                                         by KS Housing Resources Corp
                                                                                           S                      Held   by
                    Less Rural Development Single Family Housing Loans                     $   102,000.00
                                                                                                                            ---------------
                    Equals Original Equity (lf negative number use "O")                    s o.oo

                    Percent of Original Equity                                   s o. oo     o;.
                    {Determined by dividing original equity by the markel value) - - - - - -


                    4. If all loans are not subject to recapture, or if all loans subject to recapture are not being paid, the amount to be recaptured is
                    computed according lo the following formula. Divide the balance ofloans subject to recapture that are being paid by the balance
                    of all open. loans. Multiply the result by l 00 to determine the percent of the outstanding balance of open loans being paid.




                     Accordbrg tfl the Paperwork Reduction Act of199SJ M persoM are req_uJred to res~nd loo collect/on ofln(orma1im1 unless It displays a
                     valid 0MB conlml number. Tire valid 0MB contra numberfor thu inJormatlnn cnllecllnn is OS75-0J 7:r. TIie time required In cnmplete this
                     infornrotlnn cnllecllon u estlma1ed to average S minutes per response, Including 1he time for revlewlnc in.r1r11ction.r, searching erii1lng dala
                     sources, galherlng and maintaining the data needed, and cn11zpfetlng and reviewing the cnl/ectinn of1tifnnna1ion,




                                                                                                                                                   EXHIBIT - C
              Case 2:18-cv-02527 Document 1-4 Filed 10/02/18 Page 3 of 3

. .
 ~




      s.             months                                       Average interest rate paid
                     loan                                  1.1       2.1        3.1      4.1       S.1         6.1
                     outstanding                 1%        2%        3%         4%       5%        6%          7%     >7%
                      0   - S9                   .so       .50       .so        .so      .44       .32         .22    .11
                     60   - 119                  .so       .50       .so        .49      .42       .31         .21    .11
                    120   - 179                  .so       .so       .so        .48      .40       .30         .20    .10
                    180   - 239                  .so       .50       .49        .42      .36       .26         .18    .09
                    240   - 299                  .so       .50       .46        .38      .33       .24         .17    .09
                    300   - 359                  .so       .45       .40        .34      .29       .21         .14    .09
                    360   & up                   .47       .40       .36        .31      .26       .19          .13   .09

      6. Calculating Recapture
                Current Market value
           LESS
                  Original amount of prior liens and subordinate affordable housing products,
                  RHS balance,
                  Reasonable closing costs,
                  Principal reduction al note rate,
                  Original equity (sec paragraph 3), and
                  Capital improvements (sec 7 CFR part 3550).
           EQUALS
                  Appreciation value. (Ifthis is a positive value, continue.)
           TIMES
                  Percentage in paragraph 4 (if applicable),
                  Percentage in paragraph 5, and
                  Return on borrower's original equity (100%- percentage in paragraph 3).
           EQUALS
                  Value appreciation subject to recapture. Recapture due equals the lesser of this figure or
                  the amount of subsidy received.

      Borrower agrees to pay recapture in accordance with this agreement.

                                                                                                Date
                                                                                                         07-06-2009
                                                                                                Date
                                                                                                         07-06-2009
Case 2:18-cv-02527 Document 1-5 Filed 10/02/18 Page 1 of 3




         Exhibit D: Reamortization Agreement
F(:'P 1 ·; ·11nnCase 2:18-cv-02527 Document 1-5 Filed 10/02/18 Page 2 of 3

                                                                             1..11'
                             REAMORTIZATION AGREEMENT             J~~\ ~      )
    Account Number                                  Effective Date
                                                     December 6, 2015

     The United States of America, acting through the Rural Housing Service,
     United States Department of Agriculture (Lender), is the owner and
     holder of a promissory note or assumption agreement (Note) in the
     principal sum of$     102000.00, plus interest on the unpaid principal of
       4.62500% per year, executed by NATHAN D SMITH                      and
                                                                                         --
                                                                                         --
     AMBER R SMITH                      , (Borrower) dated      July 6, 2009             ~
     and payable to the order of the Lender. The current outstanding balance             =
     includes unpaid principal, accrued unpaid interest, unpaid advances and
     fees. The total outstanding balance is$     121379.95.
                                                                                         -
     In consideration of the reamortization of the note or assumption
     agreem~nt and the promises contained in this agreement, the outstanding
     balance is capitalized and is now principal to be repaid at 4.62500%
     per annum at$       661.83 per month beginning   January 06, 2016 and on
     the 6th day of each succeeding month until the principal
     and interest are paid, except that the final installment of the
     entire debt, if not paid sooner, will be due and payable on
          July 06, 2042.

     If the outstanding loan balance prior to reamortization was reduced
     by a payment which was later determined to be uncollectible, Rural
     Development will charge the account with an amount equal to the
     uncollectible payments. This amount is due and payable on the
     effective date it is charged to the account and may accrue interest
     at the promissory note rate.

     Subject to applicable law or to a written waiver by Lender, Borrower
     shall pay to lender on the day monthly payments are due under the Note,
     until the Note is paid in full, a sum ("Funds") for: (a) yearly taxes
     and assessments which may attain priority over Lender's mortgage or deed
     of trust (Security Instrument) as a lien on the secured property
     described in the Security Agreement (Property); (b) yearly leasehold
     payments or ground rents on the Property, if any; (c) yearly hazard or
     property insurance premiums; and (d) yearly flood insurance premiums, if
     any. These items are called "Escrow Items." Lender may, at any time,
     collect and hold funds in an amount not to exceed the maximum amount a
     lender for a federally related mortgage loan, may require for Borrower's
     escrow account under the federal Real Estate Settlement Procedures Act
     of 1974 as amended from time to time, 12 U.S.C. Section 2601 et seq.
     ("RESPA"), unless another law or federal regulation that applies to the
     funds sets a lesser amount. If so, Lender may, at any time, collect and
     hold funds in an amount not to exceed the lesser amount. Lender may
     estimate the amount of Funds due on the basis of current data and
     reasonable estimates of expenditures of future Escrow Items or otherwise
     in accordance with applicable law.




                                                                           EXHIBIT - D
         Case 2:18-cv-02527 Document 1-5 Filed 10/02/18 Page 3 of 3
                                                                                                                . . . ...



The funds shall be held by a federal agency, including Lender, or in an
institution whose deposits are insured by a federal agency,
instrumentality, or entity. Lender shall apply funds to pay the Escrow
Items. Lender may not charge Borrower for holding and applying the
Funds, annuaily analyzing the escrow account, or verifying the Escrow
Items, unless Lender pays Borrower interest on the Funds and applicable
law permits the Lender to make such charge. However, Lender may require
borrower to pay a one-time charge for an independent real estate tax-
reporting service used by Lender in connection with this loan, unless
applicable law provides otherwise. Unless an agreement is made or
applicable law requires interest to be paid, Lender shall not be
required to pay Borrower any interest or earnings on the funds.
Borrower and Lender may agree in writing, however, that interest shall
be paid on the funds.

Lender shall give to borrower, without charge, an annual accounting of
the funds, showing credits and debits to the funds and the purpose for
which each debit to the Funds was made. The funds are pledged as
additional security for all sums secured by this Security Instrument.

If the Funds held by Lender exceed the amounts permitted to be held by
applicable law, Lender shall account to Borrower for the excess Funds in
accordance with the requirements of applicable law. If the amount of
the Funds held by Lender at any time is not sufficient to pay the Escrow
Items when due, Lender may notify Borrower in writing, and, in such case
Borrower shall pay to Lender the amount necessary to make up the
deficiency. Borrower shall make up the deficiency in no more than
twelve monthly payments, at Lender's sole discretion.

Upon payment in full of all sums secured by this Security Instrument,
Lender shall promptly refund to Borrower any Funds held by Lender. If
Lender shall acquire or sell the Property, Lender, prior to the
acquisition or sale of the Property, shall apply any Funds held by
Lender at the time of acquisition or sale as a credit against the sums
secured by this Security Instrument.

Unless changed by this agreement, all of the terms of the note or
assumption agreement or the instruments that secure them, remain
unchanged.

Upon default in the payment of any one of the above installments or
failure to comply with any of the conditions and agreements contained in
the above-described note or assumption agreement or the instruments
securing it, the Lender, at its option may declare the entire debt
immediately due and payable and may take any other action authorized to
remedy the default.


                              AI }  I ~      ..#~-- ~ . : -                                   Date   )2-2?-/5
                          _   _..__""'-""'""'-'1.<aa-'-"""'-4....-...::;,.--LJ,,:;..;J,o"-~
                              Borrower

                                                                                              Date
                              Borrower
